                                          Case 5:19-cv-01242-LHK Document 100 Filed 04/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8     GREGORY HANDLOSER, et al.,                        Case No. 19-cv-01242-LHK (VKD)
                                                        Plaintiffs,
                                   9
                                                                                           ORDER SETTING CONFERENCE
                                                 v.                                        CALL TO DISCUSS SCHEDULE FOR
                                  10
                                                                                           HCL'S PRODUCTION OF ESI
                                  11     HCL AMERICA, INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties’ April 20, 2020 proposals for a schedule for HCL’s production of ESI strongly

                                  15   suggest that very little effort has been made to actually confer regarding a schedule for completion

                                  16   of the production of relevant and responsive ESI. The Court will hold a telephone conference call

                                  17   on Wednesday, April 22, 2020 at 2:30 p.m. to discuss this matter with the parties. Please use the

                                  18   following information to join the call:

                                  19                  Dial in: (877) 848-7030
                                                      Passcode: 6982082
                                  20

                                  21          Lead counsel for each of the parties must participate in the call. HCL must also have the

                                  22   following participants on the call: (a) the attorney most knowledgeable about HCL’s document

                                  23   collection, review, and production (if not lead counsel), and (b) a representative of HCL’s e-

                                  24   discovery vendor who can answer specific questions about the collection, processing, and

                                  25   production of HCL’s ESI.

                                  26          The parties should be prepared to discuss, among other things:

                                  27              1. The ESI custodians identified to date.

                                  28              2. For each ESI custodian, the volume of material identified for review after the
                                         Case 5:19-cv-01242-LHK Document 100 Filed 04/21/20 Page 2 of 2




                                   1                application of search terms.

                                   2             3. The rate of review (e.g., per document or per page) and number of reviewers.

                                   3             4. Prioritization of documents/custodians required for class certification.

                                   4             5. Any feasibility analysis conducted by HCL or its vendor concerning the application

                                   5                of particular search terms other search parameters, such as excessive false

                                   6                positives, and if so whether cost-shifting or some other adjustment is warranted.

                                   7             6. Whether the Court should require the use of technology assisted review to expedite

                                   8                HCL’s review and production of ESI. See, e.g., Rio Tinto PLC v. Vale S.A., 306

                                   9                F.R.D. 125 (S.D.N.Y. 2015); https://www.edrm.net/2019/02/edrm-releases-tar-

                                  10                guidelines/.

                                  11         The conference will not be recorded or transcribed by a court reporter.

                                  12         IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 21, 2020

                                  14

                                  15
                                                                                                  VIRGINIA K. DEMARCHI
                                  16                                                              United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
